ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that FELICE F. MISCHEL of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1980, and who thereafter was temporarily suspended from the practice of law pursuant to R. 1:20 — 13(b) by Order of this Court dated March 11, 1999, and who remains suspended at this time, should be suspended from the practice of law for a period of two years for violating RPC 8.4(b) (commission of a criminal act that reflects adversely on her honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
*220And the Disciplinary Review Board having determined that the term of suspension should be retroactive to the date of respondent’s temporary suspension from practice;
And good cause appearing;
It is ORDERED that FELICE F. MISCHEL is suspended from the practice of law for a period of two years and until the further Order of the Court, effective March 11, 1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and. that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.